


Exhibit 10.22

 

Execution Copy

 

AMENDED AND RESTATED

INDEMNIFICATION AGREEMENT

 

This AMENDED AND RESTATED INDEMNIFICATION AGREEMENT, dated as of November 23,
2009 (this “Agreement”), is entered into by and among Hertz Global Holdings,
Inc., a Delaware corporation (formely named CCMG Holdings, Inc.) (the
“Company”), The Hertz Corporation, (“Hertz” and, together with the Company, the
“Company Entities”), Clayton, Dubilier & Rice Fund VII, L.P., a Cayman Islands
exempted limited partnership (the “Fund”), CDR CCMG Co-investor L.P., a Cayman
Islands exempted limited partnership (the “Other Investor”), Clayton, Dubilier &
Rice, Inc., a Delaware corporation (“CD&R Inc.”), Clayton, Dubilier & Rice, LLC,
a limited liability company organized under the laws of Delaware (“Manager”) and
the successor to the investment management business of CD&R Inc., and Clayton,
Dubilier & Rice Holdings, L.P., a Cayman Islands exempted limited partnership
(“CD&R LP”).  Capitalized terms used herein without definition have the meanings
set forth in Section 1 of this Agreement.

 

RECITALS

 

A.            The general partner of the Fund is CD&R Associates VII, Ltd., a
Cayman Islands exempted company (the “GP of the Fund”) and the special limited
partner of the Fund is CD&R Associates VII, L.P., a Caylman Islands exempted
limited partnership (together with (i) the GP of the Fund and (ii) any general
partner of the Other Investor and any other investment vehicle that is a direct
or indirect stockholder in the Company managed by Manager or its Affiliates,
“Manager Associates”).

 

B.            The Company is an acquisition vehicle formed by CD&R Inc., Carlyle
Investment Management, L.L.C. and Merrill Lynch Global Partners, Inc.
(collectively, the “Investor Managers”) that executed a Stock Purchase Agreement
(as the same may have been amended from time to time in accordance with its
terms and the Original Stockholders Agreement (as defined below), the
“Acquisition Agreement”) to acquire all of the capital stock of Hertz from Ford
Holdings LLC, a Delaware limited liability company and a subsidiary of the Ford
Motor Company (such acquisition, the “Acquisition”).

 

C.            In connection with the Acquisition, each of the Fund, Carlyle
Partners IV, L.P., ML Global Private Equity Fund, L.P. and Merrill Lynch
Ventures L.P. 2001 (each, a “Committing Investor”) entered into a Commitment
Letter, dated as of September 12, 2005, with the Company and each of the other
Committing Investors (each, a “Commitment Letter”), pursuant to which such
Committing Investor agreed, subject to the conditions set forth therein, to
purchase stock of the Company for an aggregate purchase price equal to its
Commitment (as defined in the Commitment Letter).

 

--------------------------------------------------------------------------------


 

D.            The Company, the Committing Investors and certain other parties
entered into a Stockholders Agreement (the “Original Stockholders Agreement”),
dated as of December 21, 2005, setting forth certain agreements with respect to,
among other things, the management of the Company and transfers of its shares in
various circumstances.

 

E.             In order to finance the Acquisition and related transactions, the
Company sold shares of its common shares, par value US$0.01 per share
(“Shares”), to the Committing Investors, including the Fund, and to certain
co-investors, including the Other Investor and such other stockholders of the
Company as were listed in the signature pages of the Original Stockholders
Agreement or as otherwise became stockholders of the Company prior to the
Acquisition pursuant to the terms thereof (the “Equity Offering”).

 

F.             In order to finance the Acquisition, the Company and/or one or
more of its wholly-owned Subsidiaries (i) entered into a senior secured credit
facility and a senior secured asset based credit facility, (ii) issued senior
and subordinated notes and (iii) entered into a U.S. rental car asset backed
securities facility and one or more international asset backed or other
facilities (as the same may have been and may be amended from time to time in
accordance with the terms thereof, collectively, the “Financings”).

 

G.            The Company Entities, the Fund, the Other Investor and CD&R Inc.
entered into an Indemnification Agreement, dated as of December 21, 2005 (as
heretofore amended, the “Original Indemnification Agreement”).

 

H.            Concurrently with the execution and delivery of the Original
Indemnification Agreement, the Company entered into Consulting Agreements with
each of the Investor Managers (or their Affiliates), dated as of December 21,
2005 (as the same may have been amended from time to time in accordance with its
terms and the Original Stockholders Agreement, the “Consulting Agreements”), and
CD&R Inc. has performed the Initial Services, Consulting Services and
Transaction Services (as defined and provided for in its Consulting Agreement).

 

I.              The Company Entities and CD&R Inc. terminated CD&R Inc.’s
Consulting Agreement, as of November 20, 2006.

 

J.             The Company, the Committing Investors and certain other parties
amended and restated the Original Stockholders Agreement as of November 20, 2006
(the “Amended and Restated Stockholders Agreement”).

 

K.            Prior to the date hereof, the Fund has been managed by CD&R Inc.

 

L.             CD&R Inc. has reorganized and contributed and assigned to Manager
all of CD&R Inc.’s right, title and interest in and to substantially all of CD&R
Inc.’s assets and properties, with certain enumerated exceptions, and Manager
has accepted such

 

2

--------------------------------------------------------------------------------


 

assets and properties and assumed all of the liabilities, obligations and
commitments of CD&R Inc. related to such assets and properties.

 

M.           CD&R Inc. has directly or indirectly contributed and assigned its
right, title and interest in certain of its assets and properties, including its
equity interests in Manager, to CD&R LP.

 

N.            The Company or one or more of its Subsidiaries from time to time
since the Acquisition has, and in the future may (i) offer and sell or cause to
be offered and sold equity or debt securities (such offerings, collectively, the
“Subsequent Offerings”), including without limitation (a) offerings of shares of
capital stock or equity-linked instruments of the Company or any of its
Subsidiaries, and/or options to purchase such shares to employees, directors,
managers, dealers, franchisees and consultants of and to the Company or any of
its Subsidiaries (any such offering, a “Management Offering”), and (b) one or
more offerings of debt securities for the purpose of refinancing any
indebtedness of the Company or any of its Subsidiaries or for other corporate
purposes, and (ii) repurchase, redeem or otherwise acquire certain securities of
the Company or any of its Subsidiaries or engage in recapitalization or
structural reorganization transactions relating thereto (any such repurchase,
redemption, acquisition, recapitalization or reorganization, a “Redemption”), in
each case subject to the terms and conditions of the Original Stockholders
Agreement, the Amended and Restated Stockholders Agreement or any other
agreement, as applicable.

 

O.            The parties hereto recognize the possibility that claims might be
made against and liabilities incurred by Manager, CD&R Inc., CD&R LP, the Fund,
the Other Investor, Manager Associates, or related Persons or Affiliates under
applicable securities laws or otherwise in connection with the Transactions or
the Securities Offerings, or relating to other actions or omissions of or by
members of the Company Group, or relating to the provision of management
consulting, monitoring and financial advisory services to the Company Group by
Manager, CD&R Inc. or Affilates thereof, and the parties hereto accordingly wish
to provide for Manager, CD&R Inc., CD&R LP, the Fund and Manager Associates and
related Persons and Affiliates to be indemnified in respect of any such claims
and liabilities.

 

P.             The parties hereto recognize that claims might be made against
and liabilities incurred by directors and officers of any member of the Company
Group in connection with their acting in such capacity, and accordingly wish to
provide for such directors and officers to be indemnified to the fullest extent
permitted by law in respect of any such claims and liabilities.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:

 

3

--------------------------------------------------------------------------------


 

1.             Definitions.

 

(a)           “Affiliate” means, with respect to any Person, (i) any other
Person directly or indirectly Controlling, Controlled by or under common Control
with, such Person (ii) any Person directly or indirectly owning or Controlling
10% or more of any class of outstanding voting securities of such Person or
(iii) any officer, director, general partner or trustee of any such Person
described in clause (i) or (ii).  “Control” of any Person shall consist of the
power to direct the management and policies of such Person (whether through the
ownership of voting securities, by contract, as trustee or executor, or
otherwise).

 

(b)           “Claim” means, with respect to any Indemnitee, any claim against
such Indemnitee involving any Obligation with respect to which such Indemnitee
may be entitled to be defended and indemnified by any member of the Company
Group under this Agreement.

 

(c)           “Commission” means the United States Securities and Exchange
Commission or any successor entity thereto.

 

(d)           “Company Group” means the Company Entities and any of their
respective Subsidiaries.

 

(e)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(f)            “Indemnitee” means each of Manager, CD&R Inc., CD&R LP, the Fund,
the Other Investor, Manager Associates, their respective Affiliates, their
respective successors and assigns, and the respective directors, officers,
partners, members, employees, agents, advisors, consultants, representatives and
controlling persons (within the meaning of the Securities Act) of each of them,
or of their partners, members and controlling persons, and each other person who
is or becomes a director or an officer of any member of the Company Group, in
each case irrespective of the capacity in which such person acts.

 

(g)           “Obligations” means, collectively, any and all claims,
obligations, liabilities, causes of actions, actions, suits, proceedings,
investigations, judgments, decrees, losses, damages, fees, costs and expenses
(including without limitation interest, penalties and fees and disbursements of
attorneys, accountants, investment bankers and other professional advisors), in
each case whether incurred, arising or existing with respect to third parties or
otherwise at any time or from time to time.

 

(h)           “Person” means an individual, corporation, limited liability
company, limited or general partnership, trust or other entity, including a
governmental or political subdivision or an agency or instrumentality thereof.

 

4

--------------------------------------------------------------------------------


 

(i)            “Related Document” means any agreement, certificate, instrument
or other document to which any member of the Company Group may be a party or by
which it or any of its properties or assets may be bound or affected from time
to time relating in any way to the Transactions or any Securities Offering or
any of the transactions contemplated thereby, including without limitation, in
each case as the same may be amended from time to time, (i) any registration
statement filed by or on behalf of any member of the Company Group with the
Commission in connection with the Transactions or any Securities Offering,
including all exhibits, financial statements and schedules appended thereto, and
any submissions to the Commission in connection therewith, (ii) any prospectus,
preliminary or otherwise, included in such registration statements or otherwise
filed by or on behalf of any member of the Company Group in connection with the
Transactions or any Securities Offering or used to offer or confirm sales of
their respective securities in any Securities Offering, (iii) any private
placement or offering memorandum or circular, information statement or other
information or materials distributed by or on behalf of any member of the
Company Group or any placement agent or underwriter in connection with the
Transactions or any Securities Offering, (iv) any federal, state or foreign
securities law or other governmental or regulatory filings or applications made
in connection with any Securities Offering, the Transactions or any of the
transactions contemplated thereby, (v) any dealer-manager, underwriting,
subscription, purchase, stockholders, option or registration rights agreement or
plan entered into or adopted by any member of the Company Group in connection
with any Securities Offering, (vi) any purchase, repurchase, redemption,
recapitalization or reorganization or other agreement entered into by any member
of the Company Group in connection with any Redemption, or (vii) any quarterly,
annual or current reports or other filing filed, furnished or supplementally
provided by any member of the Company Group with or to the Commission or any
securities exchange, including all exhibits, financial statements and schedules
appended thereto, and any submission to the Commission or any securities
exchange in connection therewith.

 

(j)            “Securities Act” means the Securities act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

(k)           “Securities Offerings” means the Equity Offering, any Management
Offering, any Redemption and any Subsequent Offering.

 

(l)            “Subsidiary” means each corporation or other Person in which a
Person owns or Controls, directly or indirectly, capital stock or other equity
interests representing more than 50% of the outstanding voting stock or other
equity interests.

 

(m)          “Transactions” means the Acquisition, the Equity Offering, the
Financings and any other transactions contemplated by Section 2(b) of CD&R
Inc.’s Consulting Agreement.

 

5

--------------------------------------------------------------------------------


 

2.             Indemnification.

 

(a)           Each of the Company Entities (each, an “Indemnifying Party” and
collectively, the “Indemnifying Parties”), jointly and severally, agrees to
indemnify, defend and hold harmless each Indemnitee:

 

(i)            from and against any and all Obligations, whether incurred with
respect to third parties or otherwise, in any way resulting from, arising out of
or in connection with, based upon or relating to (A) the Securities Act, the
Exchange Act or any other applicable securities or other laws, in connection
with any Securities Offering, the Financings, any Related Document or any of the
transactions contemplated thereby, (B) any other action or failure to act of any
member of the Company Group or any of their predecessors, whether such action or
failure has occurred or is yet to occur or (C) except to the extent that any
such Obligation is found in a final judgment by a court of competent
jurisdiction to have resulted from the gross negligence or intentional
misconduct of Manager or CD&R Inc., the performance by CD&R Inc. of the Initial
Services (as defined in its Consulting Agreement) or the performance by Manager
or CD&R Inc., respectively, of management consulting, monitoring, financial
advisory or other services for any member of the Company Group (whether
performed prior to the date hereof, hereafter, pursuant to CD&R Inc.’s
Consulting Agreement or otherwise); and

 

(ii)           to the fullest extent permitted by applicable law, from and
against any and all Obligations in any way resulting from, arising out of or in
connection with, based upon or relating to (A) the fact that such Indemnitee is
or was a director or an officer of any member of the Company Group or is or was
serving at the request of such corporation as a director, officer, employee or
agent of or advisor or consultant to another corporation, partnership, joint
venture, trust or other enterprise, (B) any breach or alleged breach by such
Indemnitee of his or her fiduciary duty as a director or an officer of any
member of the Company Group or (C) any payment or reimbursement by any
Indemnitee, pursuant to indemnification arrangements or otherwise, of any
Obligations contemplated in the foregoing clauses (A) or (B) of this Section
2(a)(ii);

 

in each case including but not limited to any and all fees, costs and expenses
(including without limitation fees and disbursements of attorneys and other
professional advisers) incurred by or on behalf of any Indemnitee in asserting,
exercising or enforcing any of its rights, powers, privileges or remedies in
respect of this Agreement or its or its Affiliate’s Consulting Agreement,
provided that no Indemnifying Party shall be obligated to indemnify and hold
harmless any Indemnitee under this Section 2(a) in respect of any claim made
against the Indemnitee by any of its own directors, officers, partners, members,
stockholders, employees, agents, advisors, consultants, representatives and

 

6

--------------------------------------------------------------------------------


 

controlling persons (any of the foregoing, a “Related Person”) to the extent
arising from any obligation of such Indemnitee to such Related Person (whether
arising from contract, by law or otherwise).

 

(b)           Without in any way limiting the foregoing Section 2(a), each of
the Indemnifying Parties agrees, jointly and severally, to indemnify, defend and
hold harmless each Indemnitee from and against any and all Obligations resulting
from, arising out of or in connection with, based upon or relating to
liabilities under the Securities Act, the Exchange Act or any other applicable
securities or other laws, rules or regulations in connection with (i) the
inaccuracy or breach of or default under any representation, warranty, covenant
or agreement in any Related Document, (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Related Document or (iii)
any omission or alleged omission to state in any Related Document a material
fact required to be stated therein or necessary to make the statements therein
not misleading.  Notwithstanding the foregoing, the Indemnifying Parties shall
not be obligated to indemnify such Indemnitee from and against any such
Obligation to the extent that such Obligation arises out of or is based upon an
untrue statement or omission made in such Related Document in reliance upon and
in conformity with written information furnished to the Company Entities, as the
case may be, in an instrument duly executed by such Indemnitee and specifically
stating that it is for use in the preparation of such Related Document.

 

3.             Contribution.

 

(a)           Except to the extent that Section 3(b) is applicable, if for any
reason the indemnity provided for in Section 2(a) is unavailable or is
insufficient to hold harmless any Indemnitee from any of the Obligations covered
by such indemnity, then the Indemnifying Parties, jointly and severally, shall
contribute to the amount paid or payable by such Indemnitee as a result of such
Obligation in such proportion as is appropriate to reflect (i) the relative
fault of each member of the Company Group, on the one hand, and such Indemnitee,
on the other, in connection with the state of facts giving rise to such
Obligation, (ii) if such Obligation results from, arises out of, is based upon
or relates to the Transactions or any Securities Offering, the relative benefits
received by each member of the Company Group, on the one hand, and such
Indemnitee, on the other, from such Transaction or Securities Offering and (iii)
if required by applicable law, any other relevant equitable considerations.

 

(b)           If for any reason the indemnity specifically provided for in
Section 2(b) is unavailable or is insufficient to hold harmless any Indemnitee
from any of the Obligations covered by such indemnity, then the Indemnifying
Parties, jointly and severally, shall contribute to the amount paid or payable
by such Indemnitee as a result of such Obligation in such proportion as is
appropriate to reflect (i) the relative fault of each of the members of the
Company Group, on the one hand, and such Indemnitee, on the

 

7

--------------------------------------------------------------------------------


 

other, in connection with the information contained in or omitted from any
Related Document, which inclusion or omission resulted in the inaccuracy or
breach of or default under any representation, warranty, covenant or agreement
therein, or which information is or is alleged to be untrue, required to be
stated therein or necessary to make the statements therein not misleading, (ii)
the relative benefits received by the members of the Company Group, on the one
hand, and such Indemnitee, on the other, from such Transaction or Securities
Offering and (iii) if required by applicable law, any other relevant equitable
considerations.

 

(c)           For purposes of Section 3(a), the relative fault of each member of
the Company Group, on the one hand, and of the Indemnitee, on the other, shall
be determined by reference to, among other things, their respective relative
intent, knowledge, access to information and opportunity to correct the state of
facts giving rise to such Obligation.  For purposes of Section 3(b), the
relative fault of each of the members of the Company Group, on the one hand, and
of the Indemnitee, on the other, shall be determined by reference to, among
other things, (i) whether the included or omitted information relates to
information supplied by the members of the Company Group, on the one hand, or by
such Indemnitee, on the other, (ii) their respective relative intent, knowledge,
access to information and opportunity to correct such inaccuracy, breach,
default, untrue or alleged untrue statement, or omission or alleged omission,
and (iii) applicable law.  For purposes of Section 3(a) or 3(b), the relative
benefits received by each member of the Company Group, on the one hand, and the
Indemnitee, on the other, shall be determined by weighing the direct monetary
proceeds to the Company Group, on the one hand, and such Indemnitee, on the
other, from such Transaction or Securities Offering.

 

(d)           The parties hereto acknowledge and agree that it would not be just
and equitable if contributions pursuant to Section 3(a) or 3(b) were determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in such respective
Section.  The Indemnifying Parties shall not be liable under Section 3(a) or
3(b), as applicable, for contribution to the amount paid or payable by any
Indemnitee except to the extent and under such circumstances any Indemnifying
Party would have been liable to indemnify, defend and hold harmless such
Indemnitee under the corresponding Section 2(a) or 2(b), as applicable, if such
indemnity were enforceable under applicable law.  No Indemnitee shall be
entitled to contribution from any Indemnifying Party with respect to any
Obligation covered by the indemnity specifically provided for in Section 2(b) in
the event that such Indemnitee is finally determined to be guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such Obligation and the Indemnifying Parties are not guilty of
such fraudulent misrepresentation.

 

8

--------------------------------------------------------------------------------


 

4.             Indemnification Procedures.

 

(a)           Whenever any Indemnitee shall have actual knowledge of the
reasonable likelihood of the assertion of a Claim, Manager (acting on its own
behalf or, if requested by any such Indemnitee other than itself, on behalf of
such Indemnitee) or such Indemnitee shall notify the appropriate member of the
Company Group in writing of the Claim (the “Notice of Claim”) with reasonable
promptness after such Indemnitee has such knowledge relating to such Claim and
has notified Manager thereof.  The Notice of Claim shall specify all material
facts known to Manager (or if given by such Indemnitee, such Indemnitee) that
may give rise to such Claim and the monetary amount or an estimate of the
monetary amount of the Obligation involved if Manager (or if given by such
Indemnitee, such Indemnitee) has knowledge of such amount or a reasonable basis
for making such an estimate.  The failure of Manager to give such Notice of
Claim shall not relieve any Indemnifying Party of its respective indemnification
obligations under this Agreement except to the extent that such omission results
in a failure of actual notice to it and it is materially injured as a result of
the failure to give such Notice of Claim.  The Indemnifying Parties shall, at
their expense, undertake the defense of such Claim with attorneys of their own
choosing reasonably satisfactory in all respects to Manager.  Manager may
participate in such defense with counsel of Manager’s choosing at the expense of
the Indemnifying Parties.  In the event that none of the Indemnifying Parties
undertake the defense of the Claim within a reasonable time after Manager has
given the Notice of Claim, or in the event that Manager shall in good faith
determine that the defense of any claim by the Indemnifying Parties is
inadequate or may conflict with the interest of any Indemnitee, Manager may, at
the expense of the Indemnifying Parties and after giving notice to the
Indemnifying Parties of such action, undertake the defense of the Claim and
compromise or settle the Claim, all for the account of and at the risk of the
Indemnifying Parties.  In the defense of any Claim, the Indemnifying Parties
shall not, except with the prior written consent of Manager, consent to entry of
any judgment or enter into any settlement that includes any injunctive or other
non-monetary relief, or that does not include as an unconditional term thereof
the giving by the Person or Persons asserting such Claim to such Indemnitee of a
release from all liability with respect to such Claim.  In each case, Manager
and each other Indemnitee seeking indemnification hereunder will cooperate with
the Indemnifying Parties, so long as the Indemnifying Parties are conducting the
defense of the Claim, in the preparation for and the prosecution of the defense
of such Claim, including making available evidence within the control of Manager
or such Indemnitee, as the case may be, and persons needed as witnesses who are
employed by Manager or such Indemnitee, as the case may be, in each case as
reasonably needed for such defense and at cost, which cost, to the extent
reasonably incurred, shall be paid by the Indemnifying Parties.

 

(b)           The Indemnifying Parties hereby agree to advance reasonable costs
and expenses, including attorney’s fees, incurred by Manager (acting on its own
behalf or, if requested by any such Indemnitee other than itself, on behalf of
such Indemnitee) or any

 

9

--------------------------------------------------------------------------------


 

Indemnitee in defending any Claim in advance of the final disposition of such
Claim upon receipt of an undertaking by or on behalf of Manager or such
Indemnitee to repay amounts so advanced if it shall ultimately be determined
that Manager or such Indemnitee is not entitled to be indemnified by any
Indemnifying Party as authorized by this Agreement.

 

(c)           Manager shall notify the Indemnifying Parties in writing of the
amount of any Claim actually paid by Manager or any other Indemnitee (the
“Notice of Payment”).  The amount of any Claim actually paid by Manager or such
Indemnitee shall bear simple interest at the rate equal to the JPMorgan Chase
Bank, N.A. prime rate as of the date of such payment plus 2% per annum, from the
date any Indemnifying Party receives the Notice of Payment to the date on which
any Indemnifying Party shall repay the amount of such Claim plus interest
thereon to Manager or such Indemnitee.

 

5.             Certain Covenants.  The rights of each Indemnitee to be
indemnified under any other agreement, document, certificate or instrument or
applicable law are independent of and in addition to any rights of such
Indemnitee to be indemnified under this Agreement.  The rights of each
Indemnitee and the obligations of each Indemnifying Party hereunder shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnitee.  Following the Transactions, each of the Company Entities, and
each of their corporate successors, shall implement and maintain in full force
and effect any and all corporate charter and by-law provisions that may be
necessary or appropriate to enable it to carry out its obligations hereunder to
the fullest extent permitted by applicable law, including without limitation a
provision of its certificate of incorporation (or comparable organizational
document under its jurisdiction of incorporation) eliminating liability of a
director for breach of fiduciary duty to the fullest extent permitted by
applicable law, as amended from time to time.  No Indemnifying Party shall seek
or agree to any order of a court or other governmental authority that would
prohibit or otherwise interfere with the performance of any of the Indemnifying
Parties’ advancement, indemnification and other obligations under this
Agreement.

 

6.             Notices.  All notices and other communications hereunder shall be
in writing and shall be delivered by certified or registered mail (first class
postage prepaid and return receipt requested), telecopier, overnight courier or
hand delivery, as follows:

 

10

--------------------------------------------------------------------------------

 

(a) If to any Company Entity, to:

 

Hertz Global Holdings, Inc.

c/o M&C Corporate Services Limited (on behalf of

Clayton, Dubilier & Rice Fund VII, L.P.)

P.O. Box 309GT

Ugland House

South Church Street

George Town, Grand Cayman

Cayman Islands, British West Indies

Facsimile: (345) 949-8080

 

with a copy to (which shall not constitute notice):

 

Clayton, Dubilier & Rice, LLC

375 Park Avenue

18th Floor

New York, New York 10152

Attention: Mr. David H. Wasserman

Facsimile: (212) 893-7061

 

with a copy to (which shall not constitute notice):

 

Carlyle Partners IV, L.P.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Suite 220 South

Washington DC 20004-2505

Attention: Mr. Gregory S. Ledford

Facsimile: (202) 347-1818

 

with a copy to (which shall not constitute notice):

 

ML Global Private Equity Fund, L.P.

c/o Merrill Lynch Global Private Equity

4 World Financial Center, 23rd Floor

New York, NY 10080

Attention: Mr. J. Travis Hain &

Mr. Robert F. End

Facsimile: (212) 449-1119

 

11

--------------------------------------------------------------------------------


 

(b) If to Manager, CD&R Inc. or CD&R LP, to:

 

Clayton, Dubilier & Rice, LLC

375 Park Avenue

18th Floor

New York, New York 10152

Attention: Mr. David H. Wasserman

Facsimile: (212) 893-7061

 

(c) If to the Fund, to:

 

Clayton, Dubilier & Rice Fund VII, L.P.

c/o M&C Corporate Services Limited

P.O. Box 309GT

Ugland House

South Church Street

George Town, Grand Cayman

Cayman Islands, British West Indies

Facsimile: (345) 949-8080

 

(d) If to the Other Investor, to the notice address set forth on such party’s
signature page;

 

or to such other address or such other person as the Company Entities, Manager,
CD&R Inc., CD&R LP, the Fund or the Other Investor as the case may be, shall
have designated by notice to the other parties hereto.  All communications
hereunder shall be effective upon receipt by the party to which they are
addressed.  A copy of any notice or other communication given under this
Agreement shall also be given to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Franci J. Blassberg, Esq.

Facsimile: (212) 909-6836

 

7.             Governing Law; Jurisdiction, Waiver of Jury Trial.  This
Agreement shall be governed in all respects, including validity, interpretation
and effect, by the law of the State of New York, regardless of the law that
might be applied under principles of conflict of laws to the extent such
principles would require or permit the application of the laws of another
jurisdiction.  Each of the parties hereto irrevocably and unconditionally (a)
agrees that any legal suit, action or proceeding brought by any party hereto
arising out of or based upon this Agreement or the transactions contemplated
hereby may be brought in any court of the State of New York or Federal District
Court

 

12

--------------------------------------------------------------------------------


 

for the Southern District of New York located in the City, County and State of
New York (each, a “New York Court”), (b) waives, to the fullest extent that it
may effectively do so, any objection that it may now or hereafter have to the
laying of venue of any such proceeding brought in a New York Court, and any
claim that any such action or proceeding brought in a New York Court has been
brought in an inconvenient forum, (c) submits to the non-exclusive jurisdiction
of any New York Court in any suit, action or proceeding and (d) ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE HEREBY WAIVES ANY RIGHT
THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT.  With respect to clause (d)
of the immediately preceding sentence, each of the parties hereto acknowledges
and certifies that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the waiver contained therein, (ii) it
understands and has considered the implications of such waiver, (iii) it makes
such waiver voluntarily and (iv) it has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications
contained in this Section 7.

 

8.             Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

9.             Successors; Binding Effect.  Each Indemnifying Party will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and
assets of such Indemnifying Party, by agreement in form and substance
satisfactory to Manager, CD&R Inc., CD&R LP, the Fund, the Other Investors and
their counsel, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that such Indemnifying Party would be
required to perform if no such succession had taken place.  This Agreement shall
be binding upon and inure to the benefit of each party hereto and its successors
and permitted assigns, and each other Indemnitee, but neither this Agreement nor
any right, interest or obligation hereunder shall be assigned, whether by
operation of law or otherwise, by the Company Entities without the prior written
consent of Manager, CD&R Inc., CD&R LP, the Fund and the Other Investors.

 

10.           Miscellaneous.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  This Agreement is not intended to confer any
right or remedy hereunder upon any Person other than each of the parties hereto
and their respective successors and permitted assigns and each other
Indemnitee.  No amendment, modification, supplement

 

13

--------------------------------------------------------------------------------


 

or discharge of this Agreement, and no waiver hereunder shall be valid and
binding unless set forth in writing and duly executed by the party or other
Indemnitee against whom enforcement of the amendment, modification, supplement
or discharge is sought.  Neither the waiver by any of the parties hereto or any
other Indemnitee of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any party hereto or any other Indemnitee on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right, powers or privilege hereunder, shall be construed as a
waiver of any other breach or default of a similar nature, or as a waiver of any
provisions hereof, or any rights, powers or privileges hereunder.  The rights,
indemnities and remedies herein provided are cumulative and are not exclusive of
any rights, indemnities or remedies that any party or other Indemnitee may
otherwise have by contract, at law or in equity or otherwise, provided that (i)
to the extent that any Indemnitee is entitled to be indemnified by any member of
the Company Group and by any other Indemnitee or any insurer under a policy
procured by any Indemnitee, the obligations of the members of the Company Group
hereunder shall be primary and the obligations of such other Indemnitee or
insurer secondary, and (ii) no member of the Company Group shall be entitled to
contribution or indemnification from or subrogation against such other
Indemnitee or insurer.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

[The remainder of this page has been left blank intentionally.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

 

CLAYTON, DUBILIER & RICE, INC.

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

CLAYTON, DUBILIER & RICE, LLC

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

CLAYTON, DUBILIER & RICE HOLDINGS, L.P.

 

 

 

 

By:

Clayton, Dubilier & Rice Holdings GP, LLC, its general partner

 

 

 

 

 

By:

Clayton, Dubilier & Rice, Inc., its sole and managing member

 

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name:

Theresa A. Gore

 

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

CLAYTON, DUBILIER & RICE FUND VII, L.P.

 

By:

CD&R Associates VII Ltd., its general partner

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

CDR CCMG CO-INVESTOR L.P.

 

By:

CDR CCMG Co-Investor GP Limited, its general partner

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Director

 

Notice Address
CDR CCMG Co-investor L.P.
c/o M&C Corporate Services Limited
P.O. Box 309GT
Ugland House
South Church Street
George Town, Grand Cayman
Cayman Islands, British West Indies
Facsimile: (345) 949-8080

 

with a copy to (which shall not constitute notice):
Clayton, Dubilier & Rice, LLC

375 Park Avenue

18th Floor

New York, New York 10152

Attention: Mr. David H. Wasserman

Facsimile: (212) 893-7061

 

--------------------------------------------------------------------------------


 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Elyse Douglas

 

 

Name:

Elyse Douglas

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

 

By:

/s/ Elyse Douglas

 

 

Name:

Elyse Douglas

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------
